DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent  Application Publication 2014/0259650 to Carter et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes a connecting harness (see Figs 5-8) for connecting M first device or devices (at 200b) and N second devices (at 200z) using connecting cords each including an optical fiber cord (see [0030], [0032]), the connecting harness comprising: a 
    PNG
    media_image1.png
    630
    532
    media_image1.png
    Greyscale
and the second bundling member (see [0037]–[0041]). 
Regarding Claim 2, US1 describes the number of connecting cords which are bundled by each first bundling member is greater than the number of connecting cords which are bundled by each second bundling member(see Fig 8).
Regarding Claim 3, US1 describes a third bundling member (see annotated Fig 8)bundling the connecting cords in an intermediate area between the first bundling member and the second bundling member, wherein the number of connecting cords which are bundled by the third bundling member is greater than the numbers of connecting cords which are bundled by each first bundling member and each second bundling member.
Regarding Claim 6, US1 describes an aligning member aligning the connectors at the time of connection to the corresponding first device or devices or second devices at at least one of the first connectors and the second connectors of the connecting cords (protruding portions of connectors as shown in Fig 5).
Regarding Claim 11, US1 describes the M first device or devices and the N second devices using the connecting harness according to claim 1 (see Fig 8 and [0037]–[0041]).
Regarding Claim 12, US1 describes a connecting structure (see Fig 8) comprising: M first device or devices; N second devices; and the connecting harness according to claim 1 (see discussion herein above) connecting the M first device or devices and the N second devices to each other (see Fig 8 and [0037]–[0041])..
Regarding Claim 15, US1 describes a rack accommodating the connecting harness, the first device or devices, and the second devices therein (1100, see Fig 8 and [0002]-[0003], [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied herein to Claims 1 and/or Claim 12.
Regarding Claim 4, US1 does not describe the bundling members as net tubes or spiral tubes. Bundling members of a wire or cable harness comprising net or spiral tubes are well-known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to sue a net or spiral tube for the bundling members of US1. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Regarding Claims 9 and 10, US1 does not describe a label attached inwards of the concentering cords. However, the use of color-coded labels are well-known in the art for attaching to various portions of cable harness and/or connecting cords to provide users with ready identification of a particular connector, cable, or bundle. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use such 
Regarding Claims 13 and 14, US1 describes the rack including optical switching devices and servers (see [0002]-[0003]). US1 does not specifically describe that each first device is a switching device or that each second device is a server. However, racks having banks of switches and servers are well-known in the art. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the rack set up of US1 such that each of the first devise is an optical switching device and each of the second devices is a server. The motivation for doing so would have been to allow for compact and easily discernable organization of the rack.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of Patent Application Publication 2016/0306130 to Bringuier et al. (hereinafter “US2”).
US1 is silent as to the exact structure of the fiber optic cord. US2 describes a cable (see Figs 1-6) including a plurality of optical fibers (112, 214, 314), a tensile-strength fiber (122, 224, 320) surrounding the plurality of optical fibers, and a jacket (124, 222, 332) surrounding the tensile-strength fiber wherein a sectional shape of the jacket is tubular (see Figs 1-6). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the optical cable structure of US2 for the optical cord of US1. The motivation for doing so would have been to combine prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 describes an extra-length portion by which the length of the connecting cords at the time of actual wiring is greater than a planned wiring distance between the first device or devices and the second devices provided in advance in the connecting cord group.
Claim 8 describes a straddle portion connecting the two parts provided, and the straddle portion includes at least one connecting cord.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874